Order issued May 8, 2014




                                  In The

                            Court of Appeals
                                 For The

                       First District of Texas
                           ————————————
                            NO. 01-02-00114-CV
                           ———————————
                J. HOWARD MARSHALL, III, Appellant
                                    V.
      ELAINE MARSHALL, INDIVIDUALLY, AS INDEPENDENT
     EXECUTRIX OF THE ESTATE OF E. PIERCE MARSHALL, AS
TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE
    BENEFIT OF E. PIERCE MARSHALL, JR., AS TRUSTEE OF THE
   MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
PRESTON MARSHALL, AS TRUSTEE OF THE BETTYE B. MARSHALL
  LIVING TRUST, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 MARITAL TRUST NUMBER TWO, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE E. PIERCE
   MARSHALL FAMILY TRUST CREATED UNDER THE BETTYE B.
MARSHALL LIVING TRUST INDENTURE DATED OCTOBER 30, 1990,
    AS TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK
   HOLDING TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE
   FOUNDATION, AND AS TRUSTEE OF THE MARSHALL LEGACY
   FOUNDATION; E. PIERCE MARSHALL, JR., INDIVIDUALLY, AS
TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK HOLDING
TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION,
   AND AS TRUSTEE OF THE MARSHALL LEGACY FOUNDATION;
    PRESTON MARSHALL, INDIVIDUALLY, AS TRUSTEE OF THE
    MARSHALL PETROLEUM, INC., STOCK HOLDING TRUST, AS
  TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION, AND AS
  TRUSTEE OF THE MARSHALL LEGACY FOUNDATION; ROBERT
MCINTYRE, AS TEMPORARY ADMINISTRATOR OF THE ESTATE OF
 J. HOWARD MARSHALL, II; MARSHALL PETROLEUM, INC. N/K/A
   TROF, INC.; TROF, INC., F/K/A MARSHALL PETROLEUM, INC.;
FINLEY HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE GRANTOR
   RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J. HOWARD
  MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER TWO, AND
 AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
   KEN FARRAR, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 LIQUIDATING TRUST NUMBER ONE, AND AS TRUSTEE OF THE J.
 HOWARD MARSHALL, II, FAMILY TRUST; DR. STEPHEN COOK, AS
    TRUSTEE OF THE J. HOWARD MARSHALL, II, LIVING TRUST;
   HARVEY SORENSEN; FOULSTON & SIEFKIN, L.L.P.; CHARLES
    KOCH; DON CORDES; AND KOCH INDUSTRIES, INC., Appellees

                           ****

HOWARD STERN, AS EXECUTOR OF THE ESTATE OF VICKIE LYNN
                  MARSHALL, Appellant
                            V.
      ELAINE MARSHALL, INDIVIDUALLY, AS INDEPENDENT
     EXECUTRIX OF THE ESTATE OF E. PIERCE MARSHALL, AS
TRUSTEE OF THE MARSHALL GRANDCHILDREN’S TRUST FOR THE
    BENEFIT OF E. PIERCE MARSHALL, JR., AS TRUSTEE OF THE
   MARSHALL GRANDCHILDREN’S TRUST FOR THE BENEFIT OF
PRESTON MARSHALL, AS TRUSTEE OF THE BETTYE B. MARSHALL
  LIVING TRUST, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 MARITAL TRUST NUMBER TWO, AS TRUSTEE OF THE J. HOWARD
   MARSHALL, II, LIVING TRUST, AS TRUSTEE OF THE E. PIERCE
   MARSHALL FAMILY TRUST CREATED UNDER THE BETTYE B.
MARSHALL LIVING TRUST INDENTURE DATED OCTOBER 30, 1990,
    AS TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK
   HOLDING TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE
   FOUNDATION, AND AS TRUSTEE OF THE MARSHALL LEGACY
                            2
   FOUNDATION; E. PIERCE MARSHALL, JR., INDIVIDUALLY, AS
TRUSTEE OF THE MARSHALL PETROLEUM, INC., STOCK HOLDING
TRUST, AS TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION,
   AND AS TRUSTEE OF THE MARSHALL LEGACY FOUNDATION;
    PRESTON MARSHALL, INDIVIDUALLY, AS TRUSTEE OF THE
    MARSHALL PETROLEUM, INC., STOCK HOLDING TRUST, AS
 TRUSTEE OF THE MARSHALL HERITAGE FOUNDATION, AND AS
  TRUSTEE OF THE MARSHALL LEGACY FOUNDATION; ROBERT
MCINTYRE, AS TEMPORARY ADMINISTRATOR OF THE ESTATE OF
 J. HOWARD MARSHALL, II; MARSHALL PETROLEUM, INC. N/K/A
   TROF, INC.; TROF, INC., F/K/A MARSHALL PETROLEUM, INC.;
FINLEY HILLIARD, INDIVIDUALLY, AS TRUSTEE OF THE GRANTOR
   RETAINED ANNUITY TRUST, AS TRUSTEE OF THE J. HOWARD
  MARSHALL CHARITABLE LEAD TRUST, AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, LIQUIDATING TRUST NUMBER TWO, AND
 AS TRUSTEE OF THE J. HOWARD MARSHALL, II, FAMILY TRUST;
  KEN FARRAR, AS TRUSTEE OF THE J. HOWARD MARSHALL, II,
 LIQUIDATING TRUST NUMBER ONE, AND AS TRUSTEE OF THE J.
HOWARD MARSHALL, II, FAMILY TRUST; AND DR. STEPHEN COOK,
  AS TRUSTEE OF THE J. HOWARD MARSHALL, II, LIVING TRUST,
                             Appellees


                    On Appeal from the Probate Court No. 2
                             Harris County, Texas
                       Trial Court Case No. 276,815-402


                           MEMORANDUM ORDER

      Appellant J. Howard Marshall, III has filed a motion to dismiss his appeal.

No opinion has issued and, although the motion was served on all parties and has

been on file for more than 10 days, no party has filed a response to the motion. See

TEX. R. APP. P. 10.1(b), 10.3.

                                         3
      Accordingly, we grant the motion and dismiss J. Howard Marshall, III’s

appeal. See TEX. R. APP. P. 42.1(a)(1). Howard Stern’s appeal remains pending.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        4